Exhibit 10.1

SEPARATION AND RELEASE AGREEMENT

This Separation and Release Agreement (this “Agreement”) is entered into as of
July 9, 2015, by and between Brian Levy (the “Executive”) and Aerie
Pharmaceuticals, Inc. (the “Company”) (each of the Executive and the Company, a
“Party” and, collectively, the “Parties”). The Parties acknowledge that the
terms and conditions of this Agreement have been voluntarily agreed to and are
intended to be final and binding.

RECITALS

WHEREAS, the Parties are parties to that certain Amended and Restated Employment
Agreement dated as of December 18, 2013 (the “Employment Agreement”);

WHEREAS, the Parties desire for the Executive’s employment with the Company to
cease as of July 7, 2015 (the “Separation Date”) and for the Executive to
receive the payments and benefits as described in Section 9(a) of the Employment
Agreement; and

WHEREAS, as a condition precedent and a material inducement for the Company to
pay the Executive the payments and to provide the Executive the benefits set
forth in this Agreement, the Executive has agreed to execute this Agreement and
be bound by the provisions herein.

NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained herein, and for the monetary and other consideration set forth below,
the receipt and sufficiency of which are hereby acknowledged, the Parties agree
as follows:

1. Separation from Service. The Parties agree that effective as of the
Separation Date, the Executive shall cease to be an employee of the Company and
hereby (i) resigns from all positions held at the Company and its subsidiaries
and affiliates, and (ii) is no longer authorized to incur any expenses,
obligations or liabilities on behalf of the Company or any of its subsidiaries
or affiliates.

2. Company Obligations.

(a) Subject to the Release of Claims described in Section 3 hereof having become
irrevocable by no later than September 5, 2015 (the “Release Date”) and the
Executive’s continued compliance with the remaining applicable provisions of
Section 5 and 6 of his Employment Agreement, the Company shall (x) pay or
provide the Executive with the payments and benefits set forth in Section 9(a)
of his Employment Agreement within the timeframes set forth therein.

(b) Regardless of whether the Executive executes the Release of Claims described
in Section 3 of this Agreement, the Company shall continue to pay the
Executive’s base salary and continue his coverage under the Company’s group
health plans, in each case through the Separation Date.



--------------------------------------------------------------------------------

(c) The Executive and the Company agree that, except as expressly set forth in
this Agreement, the Executive shall not be entitled to receive any additional
compensation, bonuses, incentive compensation, benefits or other consideration
from the Company in connection with or in any way related to his termination
from, or prior employment by, the Company.

3. Release of Claims by the Executive. As set forth above, the Company’s
obligation to make any payment or provide benefits contemplated by Section 2(a)
is conditioned on the Executive’s execution and delivery to the Company of the
Release of Claims attached as Exhibit A hereto following the Separation Date.

4. Return of Company Property. As soon as reasonably practicable following the
date hereof, the Executive shall return to the Company all Company property in
his possession, including, without limitation, any keys, access cards, credit
cards, books, manuals, files, computer software, disks and the like, as well as
all paper and electronic copies of materials and documents in his possession or
under his direct or indirect control relating to the Company, its business,
executives, and clients, and, the Executive represents that he will not retain
copies, in whatever form, of any such materials or documents; provided, that to
the extent he later becomes aware of Company property in his possession, the
Executive shall promptly upon discovery return to the Company all such Company
property. Notwithstanding anything to the contrary set forth herein, the Company
hereby acknowledges and agrees that the Executive may retain, as his own
property, his copies of his individual personnel documents, such as his payroll
and tax records, and similar personal records and his rolodex and address book
so long as they contain only contact type information.

5. Cooperation. Following the Separation Date, the Executive shall cooperate
with the Company upon reasonable request of the Board and be reasonably
available to the Company (taking into account any other full-time employment of
the Executive) with respect to matters arising out of the Executive’s services
to the Company and its subsidiaries, including in connection with the litigation
captioned Kelley v. Aerie Pharmaceuticals, Inc. et al., No. 15-cv-03007
(D.N.J.). Reasonable and documented direct efforts of the Executive associated
with such matters shall be compensated by the Company at an hourly rate of
$300.00, with reimbursement of all corresponding reasonable and documented
travel expenses.

6. Survival of Employment Agreement Provisions. Any provisions of the Employment
Agreement that are intended to survive its termination are hereby incorporated
herein by reference. For the sake of clarity, this includes, but is not limited
to, Section 5 (Confidential Information and Inventions) and Section 6
(Non-Solicitation; Non-Disparagement).

7. Notices. Any notice required or desired to be delivered hereunder shall be in
writing and shall be delivered in accordance with Section 12(h) of the
Employment Agreement.

8. Complete Agreement. This Agreement (and any provisions of the Employment
Agreement incorporated herein) constitutes the complete agreement of the Parties
with respect to the subject matter hereof and shall supersede all agreements
between the Parties to the extent

 

- 2 -



--------------------------------------------------------------------------------

they relate in any way to the employment, termination of employment,
compensation and benefits of the Executive. For the avoidance of doubt, nothing
in this Agreement shall be construed to interfere with the Executive’s right to
elect COBRA continuation coverage in accordance with applicable law.

9. Severability. Each provision hereof and portion thereof is severable, and if
one or more provisions hereof or portions thereof are declared invalid, the
remaining provisions and portions thereof shall nevertheless remain in full
force and effect. If any provision of this Agreement or portion thereof is so
broad, in scope or duration or otherwise, as to be unenforceable, such provision
shall be interpreted to be only so broad as is enforceable.

10. No Waiver. No delay on the part of any of the Parties in exercising any
right, power or privilege hereunder shall operate as a waiver thereof. The
failure to enforce at any time any of the provisions of this Agreement or to
require at any time performance by another party of any of the provisions hereof
shall in no way be construed to be a waiver of such provisions or to affect the
validity of this Agreement, or any part hereof, or the right of any Party
thereafter to enforce each and every such provision in accordance with the terms
of this Agreement.

11. Counterparts. This Agreement may be executed in several counterparts, each
of which shall be deemed to be an original, but all of which together shall
constitute one and the same instrument. The Parties represent that each
signatory to this Agreement on his, its or their behalf is authorized to make
the promises and commitments herein.

12. Successors. This Agreement shall be binding upon any and all successors and
assigns of the Parties.

13. Governing Law. Except for issues or matters as to which federal law is
applicable, this Agreement shall be governed by and construed and enforced in
accordance with the laws of the State of New Jersey without giving effect to the
conflicts of law principles thereof.

14. Amendments. This Agreement may be modified, amended or supplemented only by
a written agreement executed by the Parties; provided, that the observance of
any provision of this Agreement may be waived by the Party that will lose the
benefit of such provision as a result of such waiver in a writing expressly
stating which observance is being waived.

15. General Interpretive Principles. The name assigned this Agreement and
headings of the sections, paragraphs, subparagraphs, clauses and subclauses of
this Agreement are for convenience of reference only and shall not in any way
affect the meaning or interpretation of any of the provisions hereof. Words of
inclusion shall not be construed as terms of limitation herein, so that
references to “include,” “includes” and “including” shall not be limiting and
shall be regarded as references to non-exclusive and non-characterizing
illustrations. Any reference to a Section of the Internal Revenue Code of 1986,
as amended, shall be deemed to include any successor to such Section.

 

- 3 -



--------------------------------------------------------------------------------

16. Section 409A. The Parties agree that this Agreement is intended to comply
with the requirements of Section 409A of the Internal Revenue Code of 1986, as
amended and the regulations promulgated thereunder (“Section 409A”), or an
exemption from Section 409A, and that all provisions of this Agreement shall be
interpreted accordingly.

17. Withholding. Notwithstanding anything in this Agreement to the contrary, the
Company shall have the right to deduct from any amount payable under this
Agreement any taxes or other amounts required by applicable law to be withheld.

 

- 4 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have executed this Agreement as of the date and
year first above written.

 

AERIE PHARMACEUTICALS, INC. By:

/s/ Richard J. Rubino

Name: Richard J. Rubino Title: Chief Financial Officer and Secretary

/s/ Brian Levy

BRIAN LEVY



--------------------------------------------------------------------------------

Exhibit A

RELEASE

YOU ARE ADVISED TO CONSULT WITH AN ATTORNEY PRIOR TO SIGNING THIS RELEASE.

1. In consideration of the payments and benefits to be made under the Separation
Agreement, dated as of July 7, 2015 (the “Separation Agreement”), to which Brian
Levy (the “Employee”) and Aerie Pharmaceuticals, Inc. (the “Employer”) (each of
the Employee and the Employer, a “Party” and collectively, the “Parties”) are
parties, the sufficiency of which the Employee acknowledges, the Employee, with
the intention of binding himself and his heirs, executors, administrators and
assigns, does hereby release, remise, acquit and forever discharge the Employer,
its parent organizations and each of their subsidiaries and affiliates (the
“Employer Affiliated Group”), their present and former officers, directors,
executives, shareholders, agents, attorneys, employees and employee benefit
plans (and the fiduciaries thereof), and the successors, predecessors and
assigns of each of the foregoing (collectively, the “Employer Released
Parties”), of and from any and all claims, actions, causes of action,
complaints, charges, demands, rights, damages, debts, sums of money, accounts,
financial obligations, suits, expenses, attorneys’ fees and liabilities of
whatever kind or nature in law, equity or otherwise, whether accrued, absolute,
contingent, unliquidated or otherwise and whether now known or unknown,
suspected or unsuspected, which the Employee, individually or as a member of a
class, now has, owns or holds, or has at any time heretofore had, owned or held,
arising on or prior to the date hereof, against any Employer Released Party that
arises out of, or relates to, the Employee’s employment with the Employer or any
of its subsidiaries and affiliates, or any termination of such employment,
including claims of such nature that arise under the Separation Agreement and
including claims (i) for severance or vacation benefits, unpaid wages, salary or
incentive payments, (ii) for breach of contract, wrongful discharge, impairment
of economic opportunity, defamation, intentional infliction of emotional harm or
other tort, (iii) for any violation of applicable state and local labor and
employment laws (including, without limitation, all laws concerning unlawful and
unfair labor and employment practices) and (iv) for employment discrimination
under any applicable federal, state or local statute, provision, order or
regulation, and including, without limitation, any claim under Title VII of the
Civil Rights Act of 1964 (“Title VII”), the Civil Rights Act of 1988, the Fair
Labor Standards Act, the Americans with Disabilities Act (“ADA”), the Employee
Retirement Income Security Act of 1974, as amended (“ERISA”), the Age
Discrimination in Employment Act (“ADEA”), and any similar or analogous state
statute, excepting only:

(A) rights of the Employee arising under, or preserved by, this Release or the
Separation Agreement;

(B) the right of the Employee to receive COBRA continuation coverage in
accordance with applicable law;

(C) claims for benefits under any health, disability, retirement, life insurance
or other, similar employee benefit plan (within the meaning of Section 3(3) of
ERISA) of the Employer Affiliated Group; and

 

A-1



--------------------------------------------------------------------------------

(D) rights to directors’ and officers’ liability insurance coverage and
indemnification the Employee has or may have under the Employment Agreement (as
defined in the Separation Agreement), under any existing indemnification
agreement with the Company, applicable law, the by-laws or certificate of
incorporation or other governing documents of the Company, or as an insured
under any director’s and officer’s liability insurance policy now or previously
in force.

2. The Employee acknowledges and agrees that the release of claims set forth in
this Release is not to be construed in any way as an admission of any liability
whatsoever by any Employer Released Party, any such liability being expressly
denied.

3. The release of claims set forth in this Release applies to any relief no
matter how called, including, without limitation, wages, back pay, front pay,
compensatory damages, liquidated damages, punitive damages, damages for pain or
suffering, costs, and attorneys’ fees and expenses.

4. The Employee specifically acknowledges that his acceptance of the terms of
the release of claims set forth in this Release is, among other things, a
specific waiver of his rights, claims and causes of action under Title VII,
ADEA, ADA and any state or local law or regulation in respect of discrimination
of any kind; provided, however, that nothing herein shall be deemed, nor does
anything contained herein purport, to be a waiver of any right or claim or cause
of action which by law the Employee is not permitted to waive.

5. The Employee acknowledges that he has been given a period of at least
twenty-one (21) days to consider whether to execute this Release. If the
Employee accepts the terms hereof and executes this Release, he may thereafter,
for a period of seven (7) days following (and not including) the date of
execution, revoke this Release. If no such revocation occurs, this Release shall
become irrevocable in its entirety, and binding and enforceable against the
Employee, on the day next following the day on which the foregoing seven-day
period has elapsed. If such a revocation occurs, the Employee shall irrevocably
forfeit any right to payment of the amounts set forth in Section 2(a) of the
Separation Agreement, but the remainder of the Separation Agreement shall
continue in full force.

6. The Employee acknowledges and agrees that he has not, with respect to any
transaction or state of facts existing prior to the date hereof, filed any
complaints, charges or lawsuits against any Employer Released Party with any
governmental agency, court or tribunal.

7. The Employee acknowledges that he has been advised to seek, and has had the
opportunity to seek, the advice and assistance of an attorney with regard to the
release of claims set forth in this Release, and has been given a sufficient
period within which to consider the release of claims set forth in this Release.

8. The Employee acknowledges that the release of claims set forth in this
Release relates only to claims that exist as of the date of this Release.

9. The Employee acknowledges that any severance payments he is receiving in
connection with the release of claims set forth in this Release and his
obligations under this Release are in addition to anything of value to which the
Employee is entitled from the Employer.

 

A-2



--------------------------------------------------------------------------------

10. Each provision hereof is severable from this Release, and if one or more
provisions hereof are declared invalid, the remaining provisions shall
nevertheless remain in full force and effect. If any provision of this Release
is so broad, in scope, or duration or otherwise, as to be unenforceable, such
provision shall be interpreted to be only so broad as is enforceable.

11. The failure to enforce at any time any of the provisions of this Release or
to require at any time performance by another party of any of the provisions
hereof shall in no way be construed to be a waiver of such provisions or to
affect the validity of this Release, or any part hereof, or the right of any
party thereafter to enforce each and every such provision in accordance with the
terms of this Release.

12. This Release may be executed in several counterparts, each of which shall be
deemed to be an original, but all of which together shall constitute one and the
same instrument. Signatures delivered by facsimile shall be deemed effective for
all purposes.

13. This Release shall be binding upon any and all successors and assigns of the
Employee and the Employer.

14. Except for issues or matters as to which federal law is applicable, this
Release shall be governed by and construed and enforced in accordance with the
laws of the State of New Jersey without giving effect to the conflicts of law
principles thereof.

 

/s/ Brian Levy BRIAN LEVY

July 9, 2015

DATE

 

A-3